Citation Nr: 9928145	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1963.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran has internal and external hemorrhoids which 
result in intermittent bleeding and discomfort; neither 
anemia nor fissures are shown.


CONCLUSION OF LAW

The criteria for an increased rating for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating for hemorrhoids is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disability, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran submitted a claim for a compensable rating for 
hemorrhoids in June 1997.  By rating action in February 1999 
the veteran was granted a 10 percent rating for this 
disability effective from June 1997.  The veteran maintains 
that he is entitled to a rating in excess of 10 percent for 
his hemorrhoidal disability.  

The veteran was treated for hemorrhoids during service in 
early 1963.  The veteran did not have hemorrhoids when 
examined by a VA physician in February 1964.  The veteran 
underwent a hemorrhoidectomy at a VA facility in October 
1991.

A May 1997 VA record indicates that the veteran complained of 
rectal pain.  He reported black stools and fresh blood in his 
stool twice a month.  When the veteran was seen by VA on an 
outpatient record in September 1997, he reported intermittent 
hematochezia with the most recent episode 1 or 2 months 
earlier.  The impression included occult gastrointestinal 
bleed, likely due to hemorrhoids but rule out colonic 
malignancy/polyps.  According to an October 1997 VA 
colonoscopy report, there was one small +1 internal 
hemorrhoid.  Also during the colonoscopy an eight cm polyp 
was removed.  The diagnoses were three external hemorrhoids 
and one +1 internal hemorrhoid.

On VA examination in October 1997 the veteran reported that 
he had no involuntary bowel movements and he did not need to 
use pads.  The veteran did complain of daily dark red stools 
with small streaks of bright red.  The veteran's sphincter 
control appeared good and no fecal leakage was noted.  There 
were no signs of anemia.  There was one large external 
hemorrhoid which appeared irritated and could cause a small 
amount of bleeding, itching and discomfort.  There were also 
two smaller medium sized external hemorrhoids.  The veteran 
reported that he had a history of increased problems with 
hemorrhoids with any type of lifting and that bleeding 
usually occurred daily.  He stated that the stool was usually 
brown with a small amount of dark red, and a small amount of 
bright red within the stool itself. 

A July 1998 VA outpatient record notes that the veteran's 
complaints included back and rectal pain on coughing.  A 
September 1998 VA outpatient treatment record notes that the 
veteran complained of blood on bowel movement.  The 
impression was intermittent rectal bleeding, most likely due 
to hemorrhoids.

The veteran appeared before a hearing officer at the RO in 
February 1999.  The veteran testified that he had occasional 
large hemorrhoids.  They would bleed and he would have to use 
the bathtub to calm things down.  He stated that sitting a 
lot bothered him.  He used hemorrhoid medicine, foam inserts 
and stool softeners.  The veteran testified that he had had a 
hemorrhoidectomy in October 1991 and a conloscopic 
polypectomy in October 1997.  He stated that his only medical 
treatment for hemorrhoids was from VA.

The veteran's service-connected hemorrhoids are rated under 
the criteria found in 38 C.F.R. § 4.114, Diagnostic Code 
7336, pertaining to external or internal hemorrhoids.  Under 
that code, a 10 percent rating is provided for hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, whereas a 
20 percent rating is authorized for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. 

The record does show the veteran to have recurrent 
hemorrhoids and intermittent bleeding.  However, the 
September 1997 VA examination and the VA outpatient treatment 
records have not indicated persistent bleeding.  Moreover, 
neither anemia nor fissures have been found.  .  Accordingly, 
the disability does not more nearly approximate the schedular 
requirements for a 20 percent rating.

In light of the veteran's contentions concerning the impact 
of the disability on his ability to obtain substantially 
gainful employment, the Board has considered whether the 
claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1998).  The 
Board notes that the veteran has not required frequent 
hospitalization for the disability and that the record 
reflects that the manifestations of the disability are those 
contemplated under the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from the 
disability, as opposed to the veteran's individual industrial 
impairment from the disability, would be in excess of that 
contemplated by the assigned evaluation of 10 percent.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.

  






ORDER


Entitlement to an increased rating for hemorrhoids is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

